IN THE SUPREME COURT OF IOWA
                                No. 16–1323

                           Filed March 10, 2017

                          Amended May 22, 2017

PATRICK ALAN NEY,

      Appellant,

vs.

JOHN GLENN NEY,

      Appellee.


      Appeal from the Iowa District Court for Dickinson County, David A.

Lester, Judge.



      Plaintiff appeals district court’s dismissal on grounds of subject

matter jurisdiction. REVERSED AND REMANDED.



      Christopher R. Kemp of Kemp & Sease, Des Moines, and John M.

Sandy of Sandy Law Firm, P.C., Spirit Lake, for appellant.


      Joseph L. Fitzgibbons and Matthew T.E. Early of Fitzgibbons Law

Firm, L.L.C., Estherville, for appellee.
                                            2

HECHT, Justice.

       Two brothers stipulated to the entry of an order enjoining them

from having contact with each other. When one of them subsequently

sought a contempt order against the other for violation of the injunction,

the district court dismissed the action on the ground it lacked subject

matter jurisdiction to enter or enforce a consent order barring contact

between parties.       On our review, we conclude the district court had

jurisdiction to issue the injunction. We therefore reverse the dismissal

and remand the case for further proceedings.

       I. Background Facts and Proceedings.

       Patrick Alan Ney and John Glenn Ney are brothers with an

acrimonious relationship.          In April 2012, Patrick filed a “Petition for

Injunctive Relief” seeking a temporary injunction against John.                      The

petition alleged that John had a history of assaulting Patrick, trespassing

on his property, and harassing him and his family. Patrick alleged he

had requested law enforcement’s help multiple times to no avail.                     The

petition further alleged John had recently broken into Patrick’s house

while drunk but fled before law enforcement arrived. 1 In support of his

claim for a temporary injunction, Patrick alleged the ongoing harassment
by John caused irreparable damage that law enforcement officers had

not been able to prevent.            The prayer for relief requested John be

prohibited from entering Patrick’s property or threatening, assaulting,

stalking, molesting, attacking, harassing, or communicating with Patrick

and his family.




       1Patricktestified by affidavit in support of his application for contempt that John
was charged with trespassing as a consequence of this conduct but that charge was
dropped in exchange for a guilty plea on an associated OWI charge.
                                        3

      On June 25, 2012, the parties entered into a “Stipulation and

Agreement” asking the court to incorporate the terms of their agreement

in an order for injunctive relief. The parties agreed they would,

      a. Not threaten, assault, stalk, molest, attack, harass, or
      otherwise abuse one another;

      b. Stay away from each other’s residences and not be in
      each other[’]s presence except in a courtroom during court
      hearings;

      c. Not communicate with each other in person or through
      any means including third persons [except] . . . . through
      legal counsel;
      d. Not communicate with any member of each other[’]s
      family[,] . . . [including] spouses, children, grandchildren,
      and in-laws.

The district court approved the terms of the agreement and issued an

order (2012 order) on the same day incorporating the terms of the

stipulated agreement and directing that “[t]he parties shall have no

further communication with one another.”

      On March 30, 2016, Patrick filed an “Application for Contempt of

Court” alleging John had intentionally, willfully, and repeatedly violated

the court’s 2012 order. In an attached affidavit, Patrick urged the court

to find John in contempt of the order because on four separate

occasions, John engaged in “abusive contact” against Patrick and his

family, including one instance in which John “threatened to pull his

firearm out.”

      The district court found it had personal and subject matter

jurisdiction and issued an order to show cause on March 31, 2016.

John filed a motion to dismiss the proceeding, asserting the 2012 order

was void and unenforceable because the court lacked subject matter

jurisdiction to grant the injunction.
                                           4

       In July 2016, after conducting an unrecorded telephonic hearing

and reviewing the briefs, the district court granted John’s motion to

dismiss. The court concluded the injunction Patrick sought to enforce

was void because the issuing court lacked subject matter jurisdiction to

issue injunctive relief.        In reaching its decision, the district court

reasoned that Iowa Code section 664A.2(2) (2011) prescribes the only

circumstances in which a district court has jurisdiction to issue a

protective order in a civil proceeding. 2            Concluding the 2012 order

purported to issue a protective order in a civil proceeding, the court

reasoned that the order was void because the conduct it restrained was

not among the grounds for which protective orders are specifically

authorized under Iowa Code section 664A.2(2).                   The court therefore

determined the 2012 order was void and could not be enforced through

contempt proceedings.

       Patrick filed a notice of appeal on August 4, 2016. We retained the

appeal to decide whether the district court erred in concluding the 2012

order was void for lack of subject matter jurisdiction.

       II. Standards of Review.

       We review a district court’s ruling on subject matter jurisdiction for

correction of errors at law. Schaefer v. Putnam, 841 N.W.2d 68, 74 (Iowa

2013); see also Iowa R. App. P. 6.907. Similarly, we review a ruling on a

motion to dismiss for correction of errors at law. Hedlund v. State, 875
N.W.2d 720, 724 (Iowa 2016).              When reviewing the propriety of an

injunction, we give weight to the district court’s findings of fact. Matlock

v. Weets, 531 N.W.2d 118, 122 (Iowa 1995).


       2Iowa Code section 664A.2(2) provides that “[a] protective order issued in a civil
proceeding shall be issued pursuant to chapter 232, 236, 598, or 915.” Iowa Code
§ 664A.2(2).
                                       5

        III. Analysis.

        A.   The Court’s Equitable Jurisdiction.          We first consider

whether the district court had equitable jurisdiction under the Iowa

Constitution to grant injunctive relief under the circumstances presented

here.    The first clause of article V, section 6 of the Iowa Constitution

vests district courts with legal and equitable jurisdiction and provides

that those jurisdictions “shall be distinct and separate.” Iowa Const. art.

V, § 6. That clause gives district courts jurisdiction over equitable and

common law actions.       The second clause of article V, section 6 vests

district courts with “jurisdiction in civil and criminal matters arising in

their respective district, in such manner as shall be prescribed by law.”

Id.   Under that clause, the constitution confers upon district courts

jurisdiction over civil and criminal cases—jurisdiction that is further

delineated by statute.

        The court’s equitable jurisdiction is recognized and implemented

by the Iowa Rules of Civil Procedure. See Iowa R. Civ. P. 1.1501–1.1511.

Our rules recognize that injunctive relief is available as an independent

remedy in equitable proceedings and authorize injunctive relief as an

auxiliary remedy in any action. Id. r. 1.1501. A party may request an

injunction by filing a petition for injunctive relief and a supporting

affidavit demonstrating the party is entitled to injunctive relief.        Id.

r. 1.1502.

        Petitions for injunctive relief generally invoke the court’s equitable

jurisdiction.   See Sear v. Clayton Cty. Zoning Bd. of Adjustment, 590
N.W.2d 512, 515 (Iowa 1999).        They may invoke the court’s statutory

jurisdiction, however, if the general assembly has “impose[d] a duty to

grant an injunction by specifying conditions in a statute.” Max 100 L.C.

v. Iowa Realty Co., 621 N.W.2d 178, 181 (Iowa 2001).           “When this is
                                           6

done, the conditions specified in the statute supersede the traditional

equitable requirements.” Id.

       A court exercising equitable jurisdiction generally has the power to

identify the relevant equities and fashion an appropriate remedy. See In

re Marriage of Gallagher, 539 N.W.2d 479, 481 (Iowa 1995). Yet courts of

equity are cautious in granting injunctive relief.                See Matlock, 531
N.W.2d at 122. Generally, a party seeking an injunction must prove “(1)

an invasion or threatened invasion of a right; (2) that substantial injury

or damages will result unless the request for an injunction is granted;

and (3) that there is [not another] adequate [means of protection]

available.” Sear, 590 N.W.2d at 515.

       Under the first prong, a party seeking an injunction must prove

intervention is necessary to protect rights cognizable in equity that have

been invaded or threatened with invasion. In re Langholz, 887 N.W.2d
770, 779 (Iowa 2016); Matlock, 531 N.W.2d at 123. We have previously

recognized personal interests such as freedom from harassment and

stalking as rights cognizable in equity and eligible for protection through

injunctive relief upon proper proof. See Opat v. Ludeking, 666 N.W.2d
597, 605 (Iowa 2003) (affirming injunctive relief restraining former friend

from harassing the plaintiff); see also Matlock, 531 N.W.2d at 123

(affirming permanent injunction enjoining former boyfriend from stalking

and harassing the plaintiff). 3


       3Our   position is consistent with the modern rule that personal rights are
cognizable in equity. See, e.g., Siggelkow v. State, 731 P.2d 57, 60–62 (Alaska 1987)
(holding court could issue no-contact order within a divorce decree pursuant to
inherent equitable authority). We reject the archaic rule that personal rights are not
cognizable in equity. See, e.g., Bank v. Bank, 23 A.2d 700, 705 (Md. 1942) (denying
equitable jurisdiction for protection of rights of personal nature); see also A.W. Gans,
Annotation, Jurisdiction of Equity to Protect Personal Rights: Modern View, 175 A.L.R.
438, §§ 11, 21 (originally published 1948), Westlaw (explaining that Bank v. Bank is
“one of the few modern cases in which it can be said that a court actually or seemingly
                                         7

       It is also well-established that “a court of equity might properly

intervene and grant a remedy by way of injunction to prevent repetition

of [a] trespass, and to stop the unwarranted interference of plaintiff’s

right to the use and possession of his own property” rather than

continually “require the plaintiff to continue to institute an action of

forcible entry and detainer to remove the defendant from the premises.”

Usailis v. Jasper, 222 Iowa 1360, 1363, 271 N.W. 524, 526 (1937); see

also Hall v. Henninger, 145 Iowa 230, 237–38, 121 N.W. 6, 8–9 (1909).

       Under the second prong, a district court generally may not issue

an injunction unless substantial injury will result from the invasion of

the right or if substantial injury is to be reasonably apprehended to

result from a threatened invasion of the right. Matlock, 531 N.W.2d at

122. “Before granting an injunction, the court should carefully weigh the

relative hardship which would be suffered by the enjoined party upon

awarding injunctive relief.” Id.; see also Sear, 590 N.W.2d at 515.

       The third prong requires a party seeking an injunction to prove

there is not another adequate means of protection available. See Sear,
590 N.W.2d at 515. This limiting principle teaches that an injunction

can only issue if the available legal remedies are inadequate to avoid the

substantial injury. Berry Seed Co. v. Hutchings, 247 Iowa 417, 422, 74
N.W.2d 233, 236 (1956); see also Martin v. Beaver, 238 Iowa 1143, 1148,

29 N.W.2d 555, 558 (1947) (“[C]hancery will not intervene merely to

better such remedy as the Legislature has deemed sufficient.”).                  We

consider the available remedies at law inadequate if the character of the

injury is such “that it cannot be adequately compensated by damages at

law, . . . occasion[s] [a] constantly recurring grievance which cannot be
_______________
denied existence of equitable jurisdiction for the protection of rights of a personal
nature”).
                                             8

removed or [otherwise] corrected,” or would result in a multiplicity of

suits or interminable litigation. Martin, 238 Iowa at 1148, 29 N.W.2d at

558. Moreover, an injunction cannot prevent acts already prohibited by

criminal statute unless the acts are connected with the violation of a

private right. See id. at 1150, 29 N.W.2d at 559.

       We conclude the district court had subject matter jurisdiction to

grant injunctive relief enjoining Patrick and John from entering each

other’s property or otherwise contacting each other. As noted above, the

court’s power to issue the injunction was incident to its equitable

jurisdiction. See Sear, 590 N.W.2d at 515.

       Although the injunction was issued within a consent judgment, it

was still within the district court’s equitable jurisdiction.                 See World

Teacher Seminar, Inc. v. Iowa Dist. Ct., 406 N.W.2d 173, 176–77 (Iowa

1987) (upholding injunctive relief that “dispose[d] of the controverted

issues within the litigation”). 4 When an injunction is issued pursuant to

a consent judgment, the relevant inquiry is “whether the provisions upon

which the parties have agreed constitute an appropriate and legally

approved method of disposing of the contested issues in the litigation.”

       4There  is no difference for purposes of our analysis in this case in the effect of a
valid injunction issued after a trial on the merits under our three-prong analysis and
one issued by consent judgment. A consent judgment is a judgment willingly entered
by the court to which the parties consented and that contains terms and provisions
selected by the parties to the action. 49 C.J.S. Judgments § 227, at 262 (2009). Parties
may either stipulate to issues of fact or concede entire issues in the litigation. In re
Prop. Seized on or About Nov. 14–15, 1989, 501 N.W.2d 482, 485 (Iowa 1993). Although
consent judgments feature elements of a contract, they are generally treated like other
judgments. See Tom R. Scott, Judgment—Contracts—Specific Performance—Consent
Judgment Enforceable by Mandatory Injunction—Wagner v. Warnasch, 295 S.W.2d 890
(Tex. Sup. Ct. 1956), 35 Tex. L. Rev. 864, 865–66 (1957). As with judgments based on
adjudications of the merits, consent judgments imposing injunctions may be enforced
through contempt proceedings and have been enforced in that way in several contexts,
including securities litigation, intellectual property disputes, family law litigation, and
more. See, e.g., FTC v. Lane Labs-USA, Inc., 624 F.3d 575, 584–85 (3d Cir. 2010);
United States v. Quade, 563 F.2d 375, 378–79 (8th Cir. 1977); Matrix Essentials v.
Quality King Distribs., Inc., 346 F. Supp. 2d 384, 386, 390–91 (E.D.N.Y. 2004).
                                      9

Id. at 176.   “It is not necessary in order to uphold the validity of a

consent decree that the solutions therein contained be those the court

itself would have adopted if it were adjudicating the controversy.” Id.

      Here, Patrick pled a prima facie case for an injunction in his

petition for injunctive relief; John consented to the imposition of Patrick’s

requested injunctive relief; and the district court granted the requested

relief by issuing a consent judgment. Thus, the district court properly

issued the injunction in this case.

      In his 2012 petition for injunctive relief, Patrick alleged John

violated his personal right to be free from harassment and physical

assault and his property right to be free from trespass.        As we noted

above, the personal right to be free from harassment and physical

assault and the property right to be free from trespass are both rights

cognizable in equity, and a court of equity may employ injunctive relief to

remedy violations or threatened violations of those rights upon proper

proof. See Opat, 666 N.W.2d at 605; Usailis, 222 Iowa at 1363, 271 N.W.

at 526. Thus, we find Patrick advanced interests eligible for protection

under the district court’s equitable jurisdiction in satisfaction of the first

prong.

      Patrick also claimed a substantial injury under the second prong of

our analysis. His petition for injunctive relief claimed John had grabbed

Patrick by the throat, physically assaulted him, repeatedly trespassed,

threatened the plaintiff and his family, invaded Patrick’s home while

drunk, and harassed Patrick and his family.         Because these injuries

alleged by Patrick were significant, extensive, and ongoing, we conclude

they were substantial and satisfied the second prong of the analytical

framework for the exercise of the court’s equitable jurisdiction.
                                     10

      Finally, Patrick’s 2012 petition asserted the absence of an

adequate remedy at law under the third prong of our analytical

framework. Despite the previous involvement of law enforcement officers

responding to Patrick’s complaints, John persisted in his troublesome

actions, thus evidencing that the general deterrence provided by our

criminal laws was not adequate to protect Patrick. Moreover, had Patrick

separately litigated each of John’s torts, it would have resulted in “a

multiplicity of suits or . . . interminable litigation.” Martin, 238 Iowa at

1148, 29 N.W.2d at 558. Thus, there was a sufficient basis to conclude

Patrick lacked an adequate remedy at law for John’s conduct.

Accordingly, we conclude the third prong of our analytical framework

was also satisfied when the 2012 consent order was entered.

      The district court had equitable jurisdiction to grant injunctive

relief in the 2012 order. Because Patrick pled a prima facie case for an

injunction and John stipulated to the imposition of the requested

injunctive relief, the district court had authority to grant injunctive relief

through a consent judgment.

      B. Effect of Section 664A.2(2). We next turn to the question of

whether Iowa Code section 664A.2(2) limits the district court’s equitable

jurisdiction to issue injunctions in personal disputes between family

members. In Iowa, we distinguish between subject matter jurisdiction

and jurisdiction of the case. Schaefer, 841 N.W.2d at 80 n.13; see also

Alliant Energy-Interstate Power & Light Co. v. Duckett, 732 N.W.2d 869,

874 n.4 (Iowa 2007). Subject matter jurisdiction is “the authority of a

court to hear and determine cases of the general class to which the

proceedings in question belong, not merely the particular case then

occupying the court’s attention.”      Schaefer, 841 N.W.2d at 80 n.13

(quoting Christie v. Rolscreen, 448 N.W.2d 447, 450 (Iowa 1989)).
                                    11

Jurisdiction of the case refers to a court’s “authority to hear the

particular case.” Christie, 448 N.W.2d at 450.

      This distinction is important because although a statute cannot

deprive a court of its constitutionally granted subject matter jurisdiction,

it can affect the jurisdiction of the case by prescribing specific

parameters of the court’s authority to rule on particular types of matters.

See Max 100 L.C., 621 N.W.2d at 181 (“[T]he legislature may impose a

duty to grant an injunction by specifying conditions [under which an

injunction must be granted] in a statute.        When this is done, the

conditions specified in the statute supersede the traditional equitable

requirements.” (Citation omitted.)); see also Mensch v. Netty, 408 N.W.2d
383, 386 (Iowa 1987) (“[C]ourts of equity are bound by statutes and

follow the law in absence of fraud or mistake.”). Further, while parties

cannot waive the absence of subject matter jurisdiction, a defect in the

court’s jurisdiction of the case can be obviated by consent, waiver, or

estoppel.   In re Marriage of Seyler, 559 N.W.2d 7, 10 n.3 (Iowa 1997)

(citing State v. Mandicino, 509 N.W.2d 481, 482–83 (Iowa 1993), which

overruled cases to the contrary).

      In this case, Iowa Code section 664A.2(2) does not eliminate the

district court’s equitable jurisdiction to grant injunctive relief when the

grounds for such relief are established. The statute merely imposes a

duty to grant an injunction when the conditions of Iowa Code section

664A.2(2) are met.     See Iowa Code § 664A.2(2) (providing that “[a]

protective order issued in a civil proceeding shall be issued pursuant to

chapter 232, 236, 598, or 915.”). The statute defines “protective order”

narrowly:

      [1] a protective order issued pursuant to chapter 232, [2] a
      court order or court-approved consent agreement entered
      pursuant to chapter 236, including a valid foreign protective
                                    12
      order under section 236.19, subsection 3, [3] a temporary or
      permanent protective order or order to vacate the homestead
      under chapter 598, or [4] an order that establishes
      conditions of release or is a protective order or sentencing
      order in a criminal prosecution arising from a domestic
      abuse assault under section 708.2A, or [5] a civil injunction
      issued pursuant to section 915.22.

Id. § 664A.1.

      Notably, the civil contexts in the definition of “protective order” are

the same ones listed in Iowa Code section 664A.2(2).         Thus, chapter

664A does not govern protective orders issued under other provisions,

such as Iowa Rule of Civil Procedure 1.504, which addresses protective

orders for relief from oppressive, unreasonable, or unduly expensive

discovery requests by requesting a protective order from such requests.

Iowa R. Civ. P. 1.504; see also, 8 Tom Riley & Peter C. Riley, Iowa

Practice Series™, Civil Litigation Handbook § 50:7, at 577 (2016 ed.).

Neither does it curtail the court’s power or authority to issue injunctions

pursuant to the district court’s equitable jurisdiction, for they are not

among the scenarios for which a “protective order” is authorized under

chapter 664A.

      When a party requests a protective order under Iowa Code

chapters 232, 236, 598, and 915, the district court is bound to follow the

statutory framework established in chapter 664A. See Max 100 L.C., 621
N.W.2d at 181 (noting “conditions specified in [a] statute supercede the

traditional equitable requirements”).    But this case does not involve a

protective order issued under any of those Code chapters. Accordingly,

Iowa Code section 664A.2(2) does not limit the court’s equitable

jurisdiction under the circumstances of this case.

      C.   Conclusion.    We conclude the 2012 order was within the

district court’s equitable jurisdiction.     The district court erred in

concluding Iowa Code section 664A.2(2) deprived the district court of
                                    13

that equitable jurisdiction.   Thus, we reverse the district court ruling

dismissing the action and remand for further proceedings consistent with

this opinion. The costs of this appeal are taxed to the appellee.

      REVERSED AND REMANDED.